DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to 01 May 2015 under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/098,021, filed on 31 October 2018












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite subject matter within a statutory category as a process (claims 1-10) and manufacture (claims 11-20) which recite steps of:
receiving medical information associated with the health care provider system, wherein the medical information comprises a batch file comprising:
at least a portion of a patient electronic health record usable to identify historical medial information for a patient, wherein the patient electronic health record is at least partially incompatible with a laboratory test management system including the server; and at least one current symptom for the patient;
dynamically determining at least one possible laboratory test based at least in part on the received medical information and a policy associated with the received medical information by:
accessing the historical medical information for the patient;
accessing the policy associated with the received medical information;
querying a data store using at least the received medical information and the policy, the data store comprising a plurality of laboratory tests;
determining a potential diagnosis based at least in part on the accessed historical medical information for the patient, the at least one current symptom for the patient, and the policy; and
determining at least one laboratory test usable to verify the potential diagnosis; and
determining that the patient electronic health record is at least partially incompatible based on a sufficiency with respect to populating the patient electronic health record;
sending, in response to the patient electronic health record being at least partially incompatible, a batch file including the determining at least one possible laboratory test, the batch file usable to populate the patient electronic health record in the health record in the health care provider system; and
notifying the healthcare provider system of the batch file.
These steps of taking in patient information and medical history and medical insurance policy, identifying the current symptoms for that patient, determining a suitable test for determining the patient’s ailment, determining an error or insufficiency with respect to populating a medical record as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving patient information and medical history language, receiving this information in the context of this claim encompasses a mental process of a doctor or user gathering information on the patient orally.  Similarly, the limitation identifying the patient’s current symptoms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind of a doctor performing bodily examination on the patient to determine the patient’s symptoms, but for the recitation of generic computer components.  For example, but for the determining a potential diagnosis and one laboratory test to verify said potential diagnosis language, determining a diagnosis and laboratory test in the context of this claim encompasses a mental process of the doctor determining a potential diagnosis following the determination of the patient’s symptoms via bodily examination and choosing a test to correctly verify the potential diagnosis.  Similarly, the limitation of determining an error or insufficiency with respect to populating a medical record, under its broadest reasonable interpretation, covers performance of the limitation in the mind of the doctor determining a medical record is not completely filled out, and sending the record or file in question when determined to contain an error or insufficiency, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-20, reciting particular aspects of how the system determines patient eligibility for certain medical tests, accessing medical knowledge databases, or creating multiple subsets of potential tests that may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an electronic device/laboratory test manage system, a server, a data store, a batch file, a display, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023], [0042], [0047]-[0048], [0036]-[0037], [0040], respectively see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting patient data and historical medical information or accessing a data store to determine potential medical tests and guidelines amounts to mere data gathering, recitation of using one or more symptoms to determine the potential diagnosis of the patient amounts to selecting a particular data source or type of data to be manipulated, recitation of verifying the lab test based on the accessed medical data or determining an insufficiency in the medical record and in response to determining an insufficiency, notifying a user and sending a batch file amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of historical medical information, diagnoses, and possible laboratory/clinical tests being determined, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 12-20, which recite using machine learning to perform specific aspects of the abstract idea, additional limitations which amount to invoking computers as a tool to perform the abstract idea;  claims 9-10 & 19-20 which recite gathering medical information about the patient or medical classification codes from a database additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering;  claims 2-10 & 12-20 which recite specific data being used in the machine learning process of determining potential diagnoses and medical tests thereafter, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated;  claims 2-10 & 12-20 which link, at a highly-general level, the application of the abstract idea to medical diagnosis, medical classification coding, and medical tests, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving patient data, accessing a medical database for medical codes and policies, and transmitting the potential diagnosis and tests to the medical device, sending a batch file to at the electronic device, sending a notification to the healthcare provider system; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a potential diagnosis based on probability and matching of certain symptoms and signs to given medical knowledge, determining an insufficiency with respect to populating the patient electronic health record using electronic systems; e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); sending the determined possible lab test to the electronic device and updating the patient’s files to reflect the diagnosis and determination, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving patient information, medical classification codes and guidelines, possible medical tests, and retrieving the possible medical tests once sent, e.g., storing and retrieving information in memory, Versata Dev. Group.)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 & 12-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-10 and 12-20 reciting the use of a server or server means to communicate data, determinations, and patient information over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-10 and 12-20 reciting making determinations of potential diagnosis and medical tests thereafter based on probability and matching symptoms/signs with already existing medical guidelines, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 4-8 and 14-18 reciting updating a first and second subset based on certain forms of patient eligibility to receive the tests located in those subsets, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-10 & 12-20 disclosing determining and storing the possible diagnoses and tests of the patient, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Publication No. 20070168308) in view of Loghmani et al. (U.S. Patent Publication No. 20120185275).

Claim 1 –
Regarding Claim 1, Wang teaches a method for providing decision support to a health care provider system, the method comprising:
receiving, by a server, medical information from an electronic device associated with the health care provider system, wherein the medical information comprises a batch file comprising (See Wang Par [0036] and Fig. 1, El. 110 which discloses the initial step of receiving medical information about the patient such as age, ethnicity, family history of disease, genetic markers, symptoms, etc.; Wang Fig. 3 shows varying input devices, computer infrastructure, server implementations, etc., for performing the methods disclosed therein):
at least a portion of a patient electronic health record usable to identify historical medical information for a patient and at least one current symptom for the patient (Wang Par [0036] and Fig. 1, El. 110 discloses the initial step of receiving medical information about the patient such as patient background, age, ethnicity, family history of diseases, genetic markers, and/or symptoms and further describes that the.  While Wang does not explicitly describe the limitations present in the claim, a person of ordinary skill in the art before the effective filing date of the claimed invention would at once envisage the claimed limitation because it is well known in the art that the information that is being collected in Wang is information that is typical of a patient electronic health record, therefore constituting “a portion of a patient electronic health record”.  Furthermore, in the case that this information is not considered to naturally be a part of a patient electronic health record, this information is disclosed in Loghmani Par [0074] for the use of the system specifically for updating electronic records and existing medical record databases for potential 35 U.S.C. 103 rejection);
dynamically determining, by the server, at least one possible laboratory test based at least in part on the received medical information and a policy associated with the received medical information by (See Wang Par [0037]-[0038], [0040]-[0045], & Fig. 1 El. 120, 130 which disclose the system determining the potential diagnosis of disease and the subsequent in-vitro testing found most appropriate for the patient given the medical information (such as laboratory tests as specifically mentioned in [0041]-[0045] and possible diagnoses found in the medical knowledge database):
accessing the historical medical information for the patient (See Wang Par [0036] and Fig. 1, El. 110 which discloses the initial step of receiving medical information about the patient);
accessing the policy associated with the received medical information (See Wang Par [0037] and Fig. 1 El. 150 which discloses the medical knowledge database being accessed and policies being used to determine appropriate tests, probability of diseases, and follow-up examination);
querying a data store using at least the received medical information and the policy, the data store comprising a plurality of laboratory tests (See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a database by inputting the information about the patient and determining an appropriate follow-up examination based on the inputs);
determining a potential diagnosis based at least in part on the accessed historical medical information for the patient, the at least one current symptom for the patient, and the policy (See Par [0042] and Fig. 1 El. 140 which discloses the step of generating updated probability of diseases and stages based on one current symptom of the patient (in vitro screening) and the patient’s background health information and medical knowledge database policies); and
determining at least one laboratory test usable to verify the potential diagnosis (See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a database by inputting the information about the patient and determining an appropriate follow-up examination based on the input; See Wang Par [0054] which discloses receiving results of a medical test an verifying the updated likelihood of diagnosis based on the in-vitro test results and the medical test results, thereby representing a determined in-vitro test that was used to verify the diagnosis); 
Wang does not explicitly disclose a method, comprising:
determining that the patient electronic health record is at least partially incompatible with the laboratory test management system based on a sufficiency with respect to populating the electronic health record;
sending, by the server, in response to the patient electronic health record being at least partially incompatible with the laboratory test management system, a batch file including the determined at least one possible laboratory test to the electronic device, the batch file usable to populate the patient electronic health record in the health care provider system (Wang Par [0050] & Fig. 2 El. 240 discloses sending the test to the electronic device and subsequently ordering or obtaining the in vitro test; Additionally Wang Par [0053] & Fig. 2 El. 260 discloses generating a recommendation for a medical test and sending the recommended test to the electronic device, but does not explicitly disclose doing so in response to the record or file being at least partially incompatible); and
notifying the health care provider system of the batch file.

Loghmani discloses a method comprising:
determining that the patient electronic health record is at least partially incompatible with the laboratory test management system based on a sufficiency with respect to populating the electronic health record (See Loghmani Par [0075] which discloses an algorithm and trigger for error detection or anomaly detection by determining sufficiency for populating or filling out electronic health records, files, forms, etc.), 
sending, by the server, in response to the patient electronic health record being at least partially incompatible with the laboratory test management system, a batch file including the determined at least one possible laboratory test to the electronic device, the batch file usable to populate the patient electronic health record in the health care provider system (See Loghmani Par [0075]- [0077] which discloses an algorithm and trigger for error detection or anomaly detection by determining sufficiency for populating or filling out electronic health records, files, forms.  Further, Loghmani describes that in response to determining an insufficiency for populating or filling out a file, form, or record to either automatically fix the issue based on machine learning aspects, or by human intervention.  If human intervention is required, a ticket is created and the file associated with the error is added to a special queue for manual analysis, constituting sending the file which is usable to populate the patient record, file, or form via human intervention and manual population), and 
notifying the health care provider system of the batch file (See Loghmani Par [0075]-[0077] which discloses a trigger that can be raised, issued, and sent to the medical service provider or appropriate entity by submitting an error correction request or detailed facsimile describing the error using the most appropriate channel to the responsible party).  
The disclosure of Loghmani is directly applicable to the disclosure of Wang because both inventions share limitations and capabilities, namely, they are both directed to the automatic population and analysis of electronic medical records, files, forms, for purposes of patient prognosis/diagnosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to also include determining insufficiency for populating or filling out records, files, or forms, sending the record, file, or form to the to the electronic device to populate the form in the healthcare provider system manually, as disclosed by Loghmani.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the automatic insufficiency determination and subsequent sending of the record, file, or form, as disclosed by Loghmani, for automatic determination of any error in billing, updating/populating records, medical coding, invoicing, or reimbursement has occurred given the rules, regulations and coverage policies applicable to the given subscriber (See Loghmani Par [0077]).


Claim 2 –
Regarding Claim 2, Wang and Loghmani disclose the method of Claim 1 in its entirety.  Wang further discloses a method wherein:
determining the at least one laboratory test usable to verify the potential diagnosis comprises (See Wang Abstract, Par [0010]-[0012], & [0041]-[0042] which discloses a system for determining an invitro or lab test to verify and/or determine the likelihood of certain patient diagnoses):
accessing, by the server, evidence based guidelines for the determined potential diagnosis (See Wang Par [0037], [0040], [0059] & and Fig. 1 El. 150 which discloses a medical knowledge database being accessed and policies being used to determine appropriate tests, probability of diseases, follow-up examination, and evidence-based determinations for diagnoses of previous patients); and
selecting, by the server, the at least one laboratory test from a plurality of available laboratory tests based at least in part on the evidence based guidelines (See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a database by inputting the information about the patient and determining an appropriate follow-up examination based on the input).

Claim 3 –
Regarding Claim 3, Wang and Loghmani disclose the method of Claim 2 in its entirety.  Wang further discloses a method wherein:
the evidence based guidelines comprises information from at least one of a medical journal article, a medical case study or a clinical trial (See Wang Par [0040] which discloses the knowledge database including medical information that is taken from sources such as case histories, case studies, cross sectional studies, medical anecdotes, clinical observations and clinical trials; See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a database by inputting the information about the patient and determining an appropriate follow-up examination based on the input).

Claim 4 –
Regarding Claim 4, Wang and Loghmani disclose the method of Claim 3 in its entirety.  Wang further discloses a method, wherein:
the received medical information comprises information for identifying a health care policy from a health plan provider (See Wang Par [0036] & Fig. 1, El. 110 which discloses the initial step of receiving medical information about the patient such as patient background, age, ethnicity, family history of diseases, genetic markers, etc.); and
the healthcare policy being associated with the patient and wherein determining at least one possible laboratory test based at least in part on the received medical information and the policy comprises (See Wang Par [0037] & Fig. 1 El. 150 which discloses the medical knowledge database being accessed and policies being used to determine appropriate tests, probability of diseases, and follow-up examination therefore being associated with the patient):
dynamically determining, by the server, a first subset of laboratory tests from a plurality of available laboratory tests based at least in part on the received medical information and the policy (See Wang Par [0049] & Fig. 2 El. 230 which discloses the system determining the plurality of tests that could be performed on the patient);
dynamically determining, by the server, a second subset of laboratory tests from the first subset that the patient is currently eligible to receive under the healthcare policy from the health plan provider (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis); and
selecting, by the server, at least one laboratory tests from the second subset (See Wang Par [0051] & Fig. 1 El. 145 & Fig. 2 El. 260 which discloses selecting  a follow-up test from the second subset of tests that could be performed on the patient given the in-vitro test results).

Claim 5 –
Regarding Claim 5, Wang and Loghmani disclose the method of Claim 4 in its entirety.  Wang further discloses a method, wherein:
determining the second subset of laboratory tests from the first subset that the patient is currently eligible to receive under the health care policy from the health plan provider comprises ((See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis):
dynamically determining, by the server, that the patient is an active member of the health care policy from the health plan provider (See Wang Par [0036] & Par [0040] which discloses the patient and the patient information being linked to the health care policy from the health care provider by providing medical decision support for the patient based on the health care provider’s health care policy.); and
for each laboratory test in the first subset:
dynamically determining, by the server, whether the patient is eligible to receive that laboratory test under the health care policy from the health plan provider (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis); and
in response to determining that the patient is eligible to receive that laboratory test under the health care policy, including, by the server, that laboratory test in the second subset (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis; See Wang Par [0051] & Fig. 1 El. 145 & Fig. 2 El. 260 which discloses selecting a follow-up test from the second subset of tests that could be performed on the patient given the in-vitro test results).

Claim 6 –
Regarding Claim 6, Wang and Loghmani disclose the method of Claim 5 in its entirety.  Wang further discloses a method, wherein:
determining the second subset of laboratory tests from the first subset that the patient is currently eligible to receive under the health care policy from the health plan provider comprises (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis):
dynamically determining, by the server, one or more laboratory tests from the first subset that the patient has previously received (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  This also means that the initial in-vitro test results that the patient received is documented because this is what is used to determine the subsequent, follow-up examinations);
dynamically determining, by the server, whether a predetermined required period of time since receiving the laboratory test has passed (See Wang Par [0042] – [0044] which disclose keeping track of the progression of the disease and test results, therefore keeping track of periods of time since receiving laboratory tests); and
including, by the server, the one or more laboratory tests in the second subset in response to determining that the predetermined required period of time since receiving the laboratory test has passed (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  This also means that the initial in-vitro test results that the patient received is documented because this is what is used to determine the subsequent, follow-up examinations.  See Wang Par [0042] – [0044] which disclose keeping track of the progression of the disease and test results, therefore keeping track of periods of time since receiving laboratory tests).

Claim 7 –
Regarding Claim 7, Wang and Loghmani disclose the method of Claim 6 in its entirety.  Wang further discloses a method, wherein:
determining the second subset of laboratory tests from the first subset that the patient is currently eligible to receive under the health care policy from the health plan provider comprises (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  Therefore, the appropriate tests are determined based on the patient’s eligibility according to the health care policy):
dynamically determining, by the server, a related laboratory test for one or more laboratory tests from the first subset, wherein the patient previously received the related laboratory test, wherein a predetermined period of time is required after receiving the related laboratory test before the patient is eligible to receive the one or more laboratory tests (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  This also means that the initial in-vitro test results that the patient received is documented because this is what is used to determine the subsequent, follow-up examinations.  See Wang Par [0042] – [0044] which disclose keeping track of the progression of the disease and test results, therefore keeping track of periods of time since receiving laboratory tests);
dynamically determining by the server, whether the predetermined period of time has elapsed (See Wang Par [0042] – [0044] which disclose keeping track of the progression of the disease and test results, therefore keeping track of periods of time since receiving laboratory tests); and
in response to a determination that the predetermined period of time has elapsed, including, by the server, the one or more laboratory tests from the first subset in the second subset (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  This also means that the initial in-vitro test results that the patient received is documented because this is what is used to determine the subsequent, follow-up examinations.  See Wang Par [0042] – [0044] which disclose keeping track of the progression of the disease and test results, therefore keeping track of periods of time since receiving laboratory tests).

Claim 9 –
Regarding Claim 9, Wang and Loghmani teach the method of Claim 1 in its entirety.  Wang further discloses a method, wherein:
the received medical information comprises an order for at least one laboratory test for a patient and wherein determining at least one possible laboratory test based at least in part on the received medical information and the policy comprises (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  Therefore, the appropriate tests are determined based on the patient’s eligibility according to the health care policy):
accessing, by the server, evidence based guidelines for the determined potential diagnosis (See Wang Par [0040] which discloses the knowledge database including medical information that is taken from sources such as case histories, case studies, cross sectional studies, medical anecdotes, clinical observations and clinical trials); and
dynamically determining, by the server, at least one of an additional laboratory test or an alternative laboratory test based at least in part on the evidence based guidelines (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  This also means that the initial in-vitro test results that the patient received is documented because this is what is used to determine the subsequent, follow-up examinations.  See Wang Par [0042] – [0044] which disclose keeping track of the progression of the disease and test results, therefore keeping track of periods of time since receiving laboratory tests).

Claim 10 – 
Regarding Claim 10, Wang and Loghmani teach the method of Claim 1 in its entirety.  Wang further discloses a method, wherein:
the received medical information comprises:
an order for at least one laboratory test for a patient (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  Therefore, the appropriate tests are determined based on the patient’s eligibility according to the health care policy); and
a medical classification code representing the at least one laboratory test for the patient and wherein determining at least one possible laboratory test based at least in part on the received medical information and the policy comprises (See Par [0044] which discloses a medical classification code or disease determination being made and following the medical policy to perform certain diagnostic medical procedures such as CT, optical colonoscopy, PET, etc.):
dynamically determining, by the server, a validity of the medical classification code by querying a data store comprising a plurality of valid medical classification codes (See Wang Par [0037]-[0038], [0040]-[0045], & Fig. 1 El. 120, 130 which disclose the system determining the potential diagnosis of disease and the subsequent in-vitro testing found most appropriate for the patient given the medical information (such as laboratory tests as specifically mentioned in [0041]-[0045] and possible diagnoses found in the medical knowledge database);
comparing, by the server, the medical classification code to the plurality of valid medical classification codes (See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a medical knowledge database by inputting the information about the patient and determining an appropriate follow-up examination based on the matches between the medical classification code/policy and the valid medical classification codes/policies provided in the medical knowledge database); and
verifying, by the server, the order for the at least one laboratory test in response to determining that the medical classification code is valid or determining at least one additional laboratory test or an alternative laboratory test in response to determining that the medical classification code is invalid (See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a medical knowledge database by inputting the information about the patient and determining an appropriate follow-up examination based on the matches between the medical classification code/policy and the valid medical classification codes/policies provided in the medical knowledge database.  Additionally this follow up examination is verified by the medical knowledge database and selected by the system).

Claim 11 –
Regarding Claim 11, Wang discloses a system comprising:
a healthcare provider system (See Wang Par [0007] & [0030] which disclose the decision support platform being an integrated healthcare decision support platform or healthcare provider system);
an electronic device associated with a health care provider (See Wang Par [0010] which discloses the device is an electronic device of a medical service provider); 
a server of a laboratory test management system (See Wang Par [0057] which discloses the computer system containing servers, communication buses, and storage means); and
a data store of the laboratory test management system in communication with the server, wherein the server is configured to (See Wang Par [0057] which discloses the computer system containing servers, communication buses, and storage means being communicated with the computer processor and communication means):
receive, by a server, medical information from an electronic device associated with the health care provider, wherein the medical information:( See Wang Par [0036] and Fig. 1, El. 110 which discloses the initial step of receiving medical information about the patient such as age, ethnicity, family history of disease, genetic markers, symptoms, etc.; Wang Fig. 3 shows varying input devices, computer infrastructure, server implementations, etc., for performing the methods disclosed therein):
at least a portion of a patient electronic health record information usable to identify historical medical information for a patient and at least one current symptom for the patient (Wang Par [0036] and Fig. 1, El. 110 discloses the initial step of receiving medical information about the patient such as patient background, age, ethnicity, family history of diseases, genetic markers, and/or symptoms and further describes that the.  While Wang does not explicitly describe the limitations present in the claim, a person of ordinary skill in the art before the effective filing date of the claimed invention would at once envisage the claimed limitation because it is well known in the art that the information that is being collected in Wang is information that is typical of a patient electronic health record, therefore constituting “a portion of a patient electronic health record”.  Furthermore, in the case that this information is not considered to naturally be a part of a patient electronic health record, this information is disclosed in Loghmani Par [0074] for the use of the system specifically for updating electronic records and existing medical record databases for potential 35 U.S.C. 103 rejection);
dynamically determine at least one possible laboratory test based at least in part on the received medical information and a policy associated with the received medical information by (See Wang Par [0037]; [0041] and Fig. 1 El. 120, 130 which discloses determining the potential diagnosis of disease and the subsequent in-vitro testing found most appropriate for the patient given the medical information and possible diagnoses):
accessing the historical medical information for the patient (See Wang Par [0036] and Fig. 1, El. 110 which discloses the initial step of receiving medical information about the patient);
accessing the policy associated with the received medical information (See Wang Par [0037] and Fig. 1 El. 150 which discloses the medical knowledge database being accessed and policies being used to determine appropriate tests, probability of diseases, and follow-up examination);
querying the data store of the laboratory test management system using at least the received medical information and the policy, the data store comprising a plurality of laboratory tests (See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a database by inputting the information about the patient and determining an appropriate follow-up examination based on the inputs);
determining a potential diagnosis based at least in part on the accessed historical medical information for the patient, the at least one current symptom for the patient, and the policy (See Par [0042] and Fig. 1 El. 140 which discloses the step of generating updated probability of diseases and stages based on one current symptom of the patient (in vitro screening) and the patient’s background health information and medical knowledge database policies); and
determining at least one laboratory test usable to verify the potential diagnosis (See Wang Par [0044] and Fig. 1 El. 145 which discloses querying a database by inputting the information about the patient and determining an appropriate follow-up examination based on the input; See Wang Par [0054] which discloses receiving results of a medical test an verifying the updated likelihood of diagnosis based on the in-vitro test results and the medical test results, thereby representing a determined in-vitro test that was used to verify the diagnosis); 
Wang does not explicitly disclose a system, wherein the server is configured to:
determine that the patient electronic health record is at least partially incompatible with the laboratory test management system based on a sufficiency with respect to populating the patient electronic health record;
send, in response to the patient electronic health record being at least partially incompatible with the laboratory test management system, a batch file including the determined at least one possible laboratory test to be sent to the electronic device, the batch file usable to populate the patient electronic health record in a health care provider system associated with the electronic device (Wang Par [0050] & Fig. 2 El. 240 discloses sending the test to the electronic device and subsequently ordering or obtaining the in vitro test; Additionally See Wang Par [0053] & Fig. 2 El. 260 which discloses generating a recommendation for a medical test and sending the recommended test to the electronic device, but does not explicitly disclose doing so in 
notify the health care provider system of the batch file.

Loghmani discloses a system, wherein the server is configured to: determine that the patient electronic health record is at least partially incompatible with the laboratory test management system based on a sufficiency with respect to populating the electronic health record (See Loghmani Par [0075] which discloses an algorithm and trigger for error detection or anomaly detection by determining sufficiency for populating or filling out electronic health records, files, forms, etc.), send, by the server, in response to the patient electronic health record being at least partially incompatible with the laboratory test management system, a batch file including the determined at least one possible laboratory test to the electronic device, the batch file usable to populate the patient electronic health record in the health care provider system (See Loghmani Par [0075]- [0077] which discloses an algorithm and trigger for error detection or anomaly detection by determining sufficiency for populating or filling out electronic health records, files, forms.  Further, Loghmani describes that in response to determining an insufficiency for populating or filling out a file, form, or record to either automatically fix the issue based on machine learning aspects, or by human intervention.  If human intervention is required, a ticket is created and the file associated with the error is added to a special queue for manual analysis, constituting sending the file which is usable to populate the patient record, file, or form via human intervention and manual population), and notify the health care provider system of the batch file (See Loghmani Par [0075]-[0077] which discloses a trigger that can be raised, issued, and sent to the medical service provider or appropriate entity by submitting an error correction request or detailed facsimile describing the error using the most appropriate channel to the responsible party).  The method of Loghmani is directly applicable to the method of Wang because both methods share limitations and capabilities, namely, they are both directed to the automatic analysis and population of electronic medical records, files, forms, and more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to also include determining insufficiency for populating or filling out records, files, or forms, sending the record, file, or form to the to the electronic device to populate the form in the healthcare provider system manually, as disclosed by Loghmani.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the automatic insufficiency determination and subsequent sending of the record, file, or form, as disclosed by Loghmani, for automatic determination of any error in billing, updating/populating records, medical coding, invoicing, or reimbursement has occurred given the rules, regulations and coverage policies applicable to the given subscriber (See Loghmani Par [0077]).

Claims 12-17 & 19-20 –
Claims 12-17 & 19-20 are substantially similar to Claims 2-7 & 9-10, respectively, except applied to the environment of a device or electronic system.  Therefore the rejections for Claims 2-7 & 9-10 directly apply to Claims 12-17 & 19-20 because the method disclosed in Claims 2-7 & 9-10 is simply being implemented on a device or electronic system disclosed in Claims 12-17 & 19-20 and that device or system’s capabilities have been proven in the rejection of Claim 11 via Wang and Loghmani.  Therefore, Claims 12-17 & 19-20 are rejected under 35 U.S.C. 103 for the same reasons as Claims 2-7 & 9-10 found above.




Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Loghmani, further in view of Pestotnik et al. (U.S. Patent Publication No. 20040260666)

Claim 8 –
Regarding Claim 8, Wang and Loghmani disclose the method of Claim 7 in its entirety.  Wang further discloses a method, wherein:
determining the second subset of laboratory tests from the first subset that the patient is currently eligible to receive under the health care policy from the health plan provider comprises (See Wang Par [0050]-[0051] & Fig. 2 El. 250 & 260 which disclose determining further tests based on the in-vitro test results provided in step 240.  Ergo, there is a list of tests that is generated upon receiving the patient’s information and is subsequently sifted through based on the in vitro test results, yielding a second subset of tests that could be performed on the patient to verify the generated diagnosis.  Therefore, the appropriate tests are determined based on the patient’s eligibility according to the health care policy):

Wang and Loghmani disclose the determination of a certain diagnosis and recommendation of tests thereafter, but does not explicitly disclose a method, wherein the diagnosis and generated recommendation for tests thereafter are specifically based on answers to questions provided via the electronic device.

Pestotnik discloses sending, by the server, at least one question to the electronic device, answers to the at least one question usable to determine whether the patient is eligible to receive at least one laboratory test in the first subset (See Pestotnik Abstract, Par [0008], [0123], [0157], [0163] & Fig. 4 which disclose sending questions to an electronic device, extracting patient information and data thereafter based on the questions being answered and further describes generating a treatment recommendation, diagnosis, etc., based on the question and answer session).  While Pestotnik does not explicitly disclose the idea of determining patient eligibility to certain follow-up testing given the determined medical diagnosis, Wang and Loghmani has already taught this aspect of the system.  Therefore, by combining the concepts found in the combined disclosure of Wang and Loghmani regarding determining appropriate follow-up testing and the concepts taught by Pestotnik for sending questions and answers to extract patient information, the following limitations for Claim 8 have been met:
receiving, by the server, at least one laboratory test in the first subset based at least in part on answers to the at least one question received from the electronic device; and
dynamically determining, by the server, whether the patient is eligible to receive the at least one laboratory test in the first subset based at least in part on the answers to the at least one question received from the electronic device; and
in response to determining that the patient is eligible to receive that laboratory test under the health care policy, including, by the server, that laboratory test in the second subset.
The disclosure of Pestotnik is directly applicable to the combined disclosure of Wang and Loghmani because the inventions share capabilities and limitations, namely, they are all directed towards providing decision support systems for medical diagnoses/treatment given certain patient data and information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of tests and patient eligibility that is already taught by Wang and Loghmani to include sending, by the server, at least one question to the electronic device, answers to the at least one question usable to determine whether the patient is eligible to receive at least one laboratory test in the first subset, as disclosed by Pestonik.  It would have been obvious to one of ordinary skill in the art to modify what is disclosed in Wang and Loghmani by including sending, by the server, at least one question to the electronic device, answers to the at least one question usable to determine patient information or eligibility, as disclosed by Pestotnik in order to narrow the determination of diagnosis and tests thereafter based on available evidence being queried (See Pestotnik Par [0008] & [0163]).
Claim 18 is substantially similar to Claim 8, except applied to the environment of a device or electronic system.  Therefore, the rejections for Claim 8 directly apply to Claim 18 because the method disclosed in Claim 8 is simply being implemented on a device or electronic system disclosed in Claim 18 and that device or system’s capabilities have been proven in the rejection of Claim 11.  Therefore, Claim 18 is rejected under 35 U.S.C. 103 over Wang in view of Loghmani, further in view of Pestotnik for the same reasons as Claim 8 found above.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steck et al. (U.S. Patent Publication No. 2008/0033894) discloses a predictor of medical treatment outcome such that a prognosis model is developed from literature and medical evidence testing data to predict outcomes of a medical treatment for a patient experiencing particular symptoms;
Krishnan et al. (U.S. Patent Publication No. 2007/0276777) discloses automated treatment planning via one or more prognosis models based on patient specific information, data, test results, symptomology, etc., and establishes certain treatment protocols based on chances of complications, survivability, etc.;
Ahmad et al. (U.S. Patent Publication No. 2007/0294103) discloses a system for coordinating laboratory testing from an initial request or from automated determinations for eligible laboratory tests made by the system based on patient information, symptoms, etc.;
Zubiller et al. (U.S. Patent Publication No. 2011/0153357) discloses a system for proposing medical diagnosis of a patient and identifying potential medical services to be performed on/for the patient based on medical/testing data received for the patient, as well as, determining cost, quality metrics, etc., for the selected medical service based on the patient and paying entity/plan of the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/26/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619